989 So. 2d 1223 (2008)
Jonathan STEELE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D08-1989.
District Court of Appeal of Florida, Fifth District.
September 5, 2008.
Jonathan Steele, Sanderson, pro se.
No Appearance for Respondent.
MONACO, J.
We issued a Spencer[1] show cause order directing Jonathan Steele to demonstrate "why he should not be prohibited from filing any appeal, petition, pleading or motion pertaining to the convictions and sentences rendered in the above case." Having carefully considered Mr. Steele's response, we conclude that he is abusing the judicial process and should be barred from further pro se filings.
Therefore, in order to conserve judicial resources, we prohibit Jonathan Steele from filing with this Court any further pro se pleadings concerning Orange County, Ninth Judicial Circuit Case No. CR96-CF-3036. The Clerk of this Court is directed not to accept any further pro se filings concerning this case. Any further pleadings regarding this case will be summarily rejected by the Clerk, unless they are filed by a member in good standing of the Florida Bar. See Isley v. State, 652 So. 2d 409, 410 (Fla. 5th DCA 1995) ("enough is enough"). The Clerk is further directed to forward a certified copy of this order to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat. (2007); Simpkins v. State, 909 So. 2d 427, 428 (Fla. 5th DCA 2005).
We note, as well, that since filing his response to the Spencer order, Mr. Steele has filed an "Amended Motion/Petition For Writ of Mandamus," which he also seeks to voluntarily dismiss. Enough is certainly enough.
PETITION FOR WRIT OF MANDAMUS and AMENDED MOTION/PETITION *1224 FOR WRIT OF MANDAMUS ARE DISMISSED and PRO SE FILINGS PROHIBITED.
EVANDER and COHEN, JJ., concur.
NOTES
[1]  State v. Spencer, 751 So. 2d 47 (Fla. 1999).